DETAILED ACTION
This action is in response to the amendment filed 02 March 2022.
Claims 1, 3–5, 8, 10–12, 15, 18, 19, 21, and 22 are pending. Claims 1, 8, and 15 are independent.
Claims 1, 3–5, 8, 10–12, 15, 18, 19, 21, and 22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The objection to the specification is withdrawn in light of the amendment to the claims.
Applicant’s arguments, see remarks, filed 02 March 2022, with respect to the rejection(s) of claim(s) 1, 3–5, 8, 10–12, 15, 18, 19, 21, and 22 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Beklemisev.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, 18, 19, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada et al. (US 2011/0130200 A1) [hereinafter Terada] in view of Feldstein et al. (US 2012/0062370 A1) [hereinafter Feldstein] and Beklemisev (US 2015/0097816 A1).
Regarding independent claim 1, Terada teaches [a] remote control comprising:	a graphical user interface configured to:	depict one or more input indicia corresponding to one or more additional audio commands, wherein the one or more […] audio commands are distinct from the audio command, The screen displays, e.g. knobs for adjusting the parameters (Terada, ¶¶ 39–42, 78).	receive the one or more additional audio commands, and	responsive to receiving the one or more additional audio commands, send the one or more […] audio commands in the first audio format to the audio monitoring system such that the audio monitoring system adjusts one or more […] audio output characteristics based on the one or more additional audio commands, the audio monitoring system being remotely situated from the graphical subsystem. The tablet-type computer and mixer are connected with input/output hardware, which is used to communicate e.g., control data, which is generated by the tablet-type computer based on the user’s operation thereof for the purpose of remotely controlling the mixer (Terada, ¶ 77).
Terada teaches a remote control for an audio monitoring system comprising a tablet device, but does not expressly teach an enclosure with additional physical controls. However, Feldstein teaches:	an enclosure; An enclosure for a portable device, e.g. phone or tablet (Feldstein, ¶¶ 136, 138).	a physical subsystem comprising:	a hardware command processor and one or more physical input devices, the physical subsystem being integrated within the enclosure, wherein the hardware command processor is configured to: The enclosure includes a processor [hardware command processor] in communication with keypad matrices for hard buttons [physical input devices] (Feldstein, ¶ 146).	determine an input for an audio command based on activation of the one or more physical input devices, The hard buttons may be dedicated to specific audio commands, such as volume up/down or mute (Feldstein, ¶ 149).	receive the audio command, The enclosure’s processor interprets input from actuations of the hard buttons and converts it into digital signals (Feldstein, ¶ 149).	[…]	send the […] audio command to the audio monitoring system such that the audio monitoring system adjusts one or more audio output characteristics associated with one or more audio output devices based on the translated audio command, the audio monitoring system being remotely situated from the physical subsystem; and The enclosure may transmit the converted input to a home automation system (Feldstein, ¶ 149). The enclosure may communicate using wired or wireless means, and the home automation system passes the input to a home theater [audio monitoring system] (Feldstein, ¶¶ 196, 197). The enclosure may also communicate directly with the device, without using the home automation system (Feldstein, ¶ 199).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Feldstein with those of Terada. One would have been motivated to do so in order to increase the amount of screen area on the tablet device (Feldstein, ¶ 7) and/or make the remote control easier to hold and use (Feldstein, ¶¶ 8–10).
Terada/Feldstein teaches a remote control for an audio monitoring system with physical buttons, but does not expressly teach translating an audio command from a first format to another. However, Beklemisev teaches:	responsive to receiving the audio command, translate the audio command from a first audio format into a second audio format understood by an audio monitoring system, based on the activation of the one or more physical input devices, and A wireless remote control for audio mixing, comprising a housing, function keys, and scroll wheels (Beklemisev, ¶¶ 29–30). The remote control includes a communication interface that may provide conversion [translation] between data protocols [audio formats] of different mixing engines or manufacturers (Beklemisev, ¶ 45).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Beklemisev with those of Terada/Feldstein. Doing so would have been a matter of simple substitution of one known element (converting button presses directly to a communication protocol) for another (converting from one protocol to another) to yield a predictable result (a remote control for an audio system wherein commands are converted from one “audio format” to another).
Regarding independent claim 8, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding independent claim 15, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 18, the rejection of parent claim 15 is incorporated and Terada/Feldstein/Beklemisev further teaches:	further comprising modifying the graphical user interface without a modification to a physical subsystem associated with the hardware command processor. The soft buttons on the touch screen device may be for different functions than the hard buttons on the enclosure [i.e., changing a setting on the GUI would not involve the enclosure] (Feldstein, ¶ 224). The software on the enclosure and on the touch screen device execute independently from each other (Feldstein, ¶ 148).
Regarding dependent claim 19, the rejection of parent claim 15 is incorporated and Terada/Feldstein/Beklemisev further teaches:	wherein the one or more audio output characteristics comprise a change in a number of audio speakers in operable communication with the audio monitoring system, or a change in a type of audio source providing audio to the audio monitoring system. The parameters for each input channel [audio source] include a channel on/off parameter [i.e., each channel/input source can be enabled/disabled, changing the type(s) of audio sources] (Terada, ¶¶ 34, 36).
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Terada/Feldstein/Beklemisev further teaches:	wherein the one or more physical input devices comprise:	a reference recall button;	a dim button;	a mute button; The enclosure may include a mute button (Feldstein, ¶ 149). The function keys may include mute functions (Beklemisev, ¶¶ 70–72).	a knob configured to adjust a volume of sound outputted by the audio monitoring system; or The enclosure may include a volume up/down button (Feldstein, ¶ 149).	a combination thereof.
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Terada/Feldstein/Beklemisev further teaches:	wherein the one or more additional audio commands are configured to adjust the one or more audio output devices based on one or more of:	an input meter;	an audio source; The user interface includes a channel strip for each input source, including soft buttons/knobs for controlling various parameters of each (Terada, ¶ 40).	a surround sound level; or	a combination thereof.
Claims 3–5 and 10–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Terada in view of Feldstein and Beklemisev, further in view of Smith et al. (US 8,787,593 B1) [hereinafter Smith].
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated. Terada teaches updating the display of, e.g. a virtual knob on a remote control in response to input modifying the position of the knob (Terada, ¶ 57) but does not expressly teach doing so in response to input to the mixer itself. However, Smith teaches:	wherein the display processor is further configured to modify the graphical user interface based on an adjustment to the one or more audio output characteristics performed by the audio monitoring system. A knob, e.g. of an audio device, may be adjusted by a local user by turning a physical knob, or by a remote user using software; the changes made by either the local or remote user, or both, are reflected on both the physical knob and the remote user interface (Smith, col. 4 l. 45 to col. 5 l. 35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Smith with those of Terada/Feldstein/Beklemisev. One would have been motivated to do so to avoid undesirable adjustments made due to local users being unaware of changes made by remote users, or vice-versa (Smith, col. 1 l. 5–55).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Terada/Feldstein/Beklemisev/Smith further teaches:	wherein the display processor is configured to modify the graphical user interface without a modification to the physical subsystem being performed by the hardware command processor. The soft buttons on the touch screen device may be for different functions than the hard buttons on the enclosure [i.e., changing a setting on the GUI would not involve the enclosure] (Feldstein, ¶ 224). The software on the enclosure and on the touch screen device execute independently from each other (Feldstein, ¶ 148).
Regarding dependent claim 5, the rejection of parent claim 3 is incorporated and Terada/Feldstein/Beklemisev/Smith further teaches:	wherein the one or more audio output characteristics comprise a change in a number of audio speakers in operable communication with the audio monitoring system, or a change in a type of audio source providing audio to the audio monitoring system. The parameters for each input channel [audio source] include a channel on/off parameter [i.e., each channel/input source can be enabled/disabled, changing the type(s) of audio sources] (Terada, ¶¶ 34, 36).
Regarding dependent claim 10, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 11, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 12, this claim recites limitations similar to those of claim 5, and therefore is rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571- 270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176   
/Tyler Schallhorn/Examiner, Art Unit 2176